OPINION — AG — (1) FROM AN EXAMINATION OF 19 O.S. 1961 361 [19-361] AND 19 O.S. 1961 362 [19-362] SAME HAVING BEEN ENACTED IN 1961 AS A PART OF CHAPTER 1A, TITLE 51, PAGE 431, OKLAHOMA SESSION LAWS 1961 (19 O.S. 1961, 361-364 [19-361] — [19-364]), THAT THE PROVISIONS OF 26 O.S. 1961 163 [26-163], QUOTED IN YOUR LETTER, WHICH PROVISIONS WERE ORIGINALLY ENACTED TO 1961, ARE NOT APPLICABLE TO THE 1961 LAW INVOLVED HERE, AND THAT HENCE SAID QUOTED PROVISIONS HAVE NO APPLICATION TO ELECTIONS PROCLAIMED BY THE GOVERNOR UNDER AUTHORITY OF 19 O.S. 1961 362 [19-362] (2) THE PROVISIONS OF 26 O.S. 1961 113 [26-113] ARE NOT APPLICABLE TO THE PRIMARY ELECTION REFERRED IN IN 19 O.S. 1961 362 [19-362]. HOWEVER, SUCH FACT DOES NOT MEAN THAT THE GOVERNOR, IN HIS PROCLAMATION, SHOULD PROVIDE FOR A " RUNOFF PRIMARY ELECTION ", AS IN 19 O.S. 1961 362 [19-362], IN OUR OPINION, CONTEMPLATES ONLY ONE PRIMARY ELECTION, AND THAT THE CANDIDATE OF A POLITICAL PARTY RECEIVING THE HIGHEST VOTE CASE IN SAID ELECTION SHOULD BE DECLARED TO BE THE NOMINEE OF HIS POLITICAL PARTY. (3) THE FACT THE VACANCY REFERRED TO THEREIN OCCURRED DURING THE CURRENT TERM OF OFFICE OF " AN UNOPPOSED NOMINEE FOR REELECTION " DOES NOT MEAN THAT THE PERSON NOMINATED AND ELECTED AT A SPECIAL ELECTION UNDER THE AUTHORITY OF SAID 1961 ACT WILL SERVE BEYOND THE CURRENT TERM OF OFFICE OF THE PERSON WHOM HE WAS NOMINATED AND ELECTED TO SUCCEED. IN OUR OPINION, A SUCCESSOR FOR SAID NOMINEE SHOULD BE SELECTED AS PROVIDED IN 26 O.S. 1961 233 [26-233], REGARDLESS AS TO THE TIME WHEN THE VACANCY OCCURRED, THAT IS, IF SAID ELECTION IS TIMELY MADE AS PROVIDED IN SAID SECTION. (4) IF THE VACANCY REFERRED TO THEREIN OCCURS IN TIME FOR A NEW COMMISSIONER TO BE NOMINATED AND ELECTED PRIOR TO THE END OF THE EXISTING TERM OF THE OFFICE, THE GOVERNOR SHOULD ISSUE HIS PROCLAMATION CALLING SPECIAL ELECTIONS THEREFOR. THE COMMISSIONER SO NOMINATED AND ELECTED, UNDER THE PROVISION OF ARTICLE XXIII, SECTION 10 OF OUR STATE CONSTITUTION, WILL CONTINUE TO PERFORM THE DUTIES OF HIS OFFICE UNTIL HIS SUCCESSOR IS ELECTED AND QUALIFIED. IF THE VACANCY OCCURS TOO LATE TO CALL SUCH A SPECIAL ELECTION, THE GOVERNOR, IN OUR OPINION SHOULD ISSUE HIS PROCLAMATION, AFTER THE BEGINNING OF THE ENSUING TERM OF OFFICE, TO FILL THE VACANCY THEN EXISTING THEREIN. CITE: 26 O.S. 1961 233 [26-233], 26 O.S. 1961 113 [26-113], 26 O.S. 1961 392 [26-392], 26 O.S. 1961 551 [26-551], 26 O.S. 1961 163 [26-163] (FRED HANSEN)